         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 1 of 31 Page ID
                                          #:37446

                   1   LATHAM & WATKINS LLP                             REDACTED VERSION
                        Michele D. Johnson (Bar No. 198298)
                   2    michele.johnson@lw.com                          OF DOCUMENT
                        Kristin N. Murphy (Bar No. 268285)              PROPOSED TO BE
                   3    kristin.murphy@lw.com                           FILED UNDER SEAL
                       650 Town Center Drive, 20th Floor
                   4   Costa Mesa, CA 92626-1925
                       Tel: (714) 540-1235
                   5   Fax: (714) 755-8290
                   6   LATHAM & WATKINS LLP
                        Colleen C. Smith (Bar No. 231216)
                   7    colleen.smith@lw.com
                       12670 High Bluff Drive
                   8   San Diego, CA 92130-3086
                       Tel: (858) 523-5400
                   9   Fax: (858) 523-5450
              10       LATHAM & WATKINS LLP
                        Andrew B. Clubok (pro hac vice)
              11        andrew.clubok@lw.com
                        Sarah A. Tomkowiak (pro hac vice)
              12        sarah.tomkowiak@lw.com
                       555 Eleventh Street NW, Suite 1000
              13       Washington, DC 20004-1304
                       Tel: (202) 637-2200
              14       Fax: (202) 637-2201
              15       Attorneys for Defendants Puma
                       Biotechnology, Inc. & Alan H. Auerbach
              16
              17                           UNITED STATES DISTRICT COURT
              18                         CENTRAL DISTRICT OF CALIFORNIA
              19                                   SOUTHERN DIVISION
              20
                       HSINGCHING HSU, Individually and         CASE NO. 8:15-cv-00865-DOC-SHK
              21       on Behalf of All Others Similarly
                       Situated,                                DEFENDANTS’ MEMORANDUM OF
              22                                                LAW IN SUPPORT OF THEIR
                                     Plaintiff,                 MOTION TO EXCLUDE CLAIMS
              23
                            v.                                  Date:        November 1, 2021
              24                                                Time:        8:30 a.m.
                       PUMA BIOTECHNOLOGY, INC.,                Courtroom:   9D
              25       and ALAN H. AUERBACH,                    Judge:       Hon. David O. Carter
              26                     Defendants.
              27
              28
                                                                                    DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY
                                                                               MOTION TO EXCLUDE CLAIMS
                                                                             CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 2 of 31 Page ID
                                          #:37447

                   1                                         TABLE OF CONTENTS
                   2
                                                                                                                                         Page
                   3
                       I.     INTRODUCTION .......................................................................................... 1
                   4
                       II.    PROCEDURAL BACKGROUND ................................................................ 2
                   5
                       III.   LEGAL STANDARD .................................................................................... 7
                   6
                       IV.    ARGUMENT ................................................................................................. 8
                   7
                              A.       A Jury Should Determine Whether the Capital Group
                   8                   Claims Can Invoke the Basic Presumption of Reliance ...................... 8
                   9                   1.       Courts Have Recognized Several Ways in Which
                                                Defendants Can Rebut the Presumption of
              10                                Reliance ................................................................................... 10
              11                       2.       The Evidence Is Sufficient to Rebut the
                                                Presumption of Reliance on the Capital Group
              12                                Claims ...................................................................................... 12
              13                                a.       The Capital Group Claimants Would Have
                                                         Bought Puma Stock Even If They Had
              14                                         Known the True Disease-Free Survival
                                                         Rates .............................................................................. 12
              15
                                                b.       The Capital Group Claimants Did Not Rely
              16                                         on the Integrity of the Market When Buying
                                                         Puma Stock .................................................................... 16
              17
                              B.       Deficient, Windfall, and Late Claims Should Be
              18                       Excluded From Any Final Judgment ................................................. 19
              19                       1.       Claims With Insufficient Evidence Should Be
                                                Rejected ................................................................................... 20
              20
                                       2.       Claims That Result in Windfalls for Class
              21                                Members Should Be Rejected ................................................. 22
              22                       3.       Late Claims Should Not Be Permitted .................................... 25
              23 V.           CONCLUSION ............................................................................................ 25
              24
              25
              26
              27
              28
                                                                                                                DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                    i                        MOTION TO EXCLUDE CLAIMS
                                                                                                         CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 3 of 31 Page ID
                                          #:37448

                   1                                       TABLE OF AUTHORITIES
                   2
                                                                                                                                Page(s)
                   3
                                                                           CASES
                   4
                       Abrahamson v. Fleschner,
                   5
                         568 F.2d 862 (2d Cir. 1977) ............................................................................... 25
                   6
                       Anderson v. Liberty Lobby, Inc.,
                   7     477 U.S. 242 (1986) ......................................................................................... 7, 9
                   8
                     Arensen v. Broadcom Corp.,
                   9    2004 WL 3253646 (C.D. Cal. Dec. 6, 2004) ..................................................... 24
              10 Basic Inc. v. Levinson,
              11   485 U.S. 224 (1988) ................................................................................. 3, 10, 11
              12 Blackie v. Barrack,
                     524 F.2d 891 (9th Cir. 1975) .......................................................................... 4, 23
              13
              14 Celotex Corp. v. Catrett,
                     477 U.S. 317 (1986) ....................................................................................... 2, 20
              15
                 In re Currency Conversion Fee Antitrust Litig.,
              16
                     2009 WL 10695357 (S.D.N.Y. Oct. 22, 2009) ............................................ 20, 25
              17
                 Dalberth v. Xerox Corp.,
              18     766 F.3d 172 (2d Cir. 2014) ................................................................................. 8
              19
                 In re Daou Sys., Inc.,
              20     411 F.3d 1006 (9th Cir. 2005) .............................................................................. 2
              21 Dura Pharms., Inc. v. Broudo,
              22   544 U.S. 336 (2005) ....................................................................................... 2, 23
              23 Feldman v. Pioneer Petroleum, Inc.,
              24    813 F.2d 296 (10th Cir. 1987) ...................................................................... 19, 21

              25 Fine v. American Solar King Corp.,
                    919 F.2d 290 (5th Cir. 1990) .............................................................................. 11
              26
              27 GAMCO Invs., Inc. v. Vivendi, S.A.,
                    917 F. Supp. 2d 246 (S.D.N.Y. 2013) .......................................................... 11, 14
              28
                                                                                                             DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                   ii                     MOTION TO EXCLUDE CLAIMS
                                                                                                      CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 4 of 31 Page ID
                                          #:37449

                   1 Gianukos v. Loeb Rhoades & Co., Inc.,
                   2    822 F.2d 648 (7th Cir. 1987) .............................................................................. 12

               3 Halliburton Co. v. Erica P. John Fund, Inc.,
                     573 U.S. 258 (2014) ................................................................................. 3, 10, 11
               4
               5 Harmsen v. Smith,
                     693 F.2d 932 (9th Cir. 1982) ........................................................................ 19, 22
               6
                 Jaffe Pension Plan v. Household Int’l, Inc.,
               7
                     756 F. Supp. 2d 928 (N.D. Ill. 2010)............................................................ 23, 24
               8
                 Kline v. Wolf,
               9     702 F.2d 400 (2d Cir. 1983) ......................................................................... 12, 17
              10
                 In re LIBOR-Based Fin. Instruments Antitrust Litig.,
              11     299 F. Supp. 3d 430 (S.D.N.Y. 2018) ................................................................ 20
              12 Lyngaas v. Curaden AG,
              13    436 F. Supp. 3d 1019 (E.D. Mich. 2020) ........................................................... 19
              14 Pacific Packaging Concepts, Inc. v. Nutrisystem, Inc.,
                     2021 WL 3511200 (C.D. Cal. Aug. 10, 2021) ..................................................... 9
              15
              16 Pelletier v. Stuart-James Co., Inc.,
                     863 F.2d 1550 (11th Cir. 1989) .......................................................................... 19
              17
              18 In re Safeguard Scis.,
                     216 F.R.D. 577 (E.D. Pa. 2003) ................................................................... 11, 14
              19
                 Semerenko v. Cendant Corp.,
              20     223 F.3d 165 (3d Cir. 2000) ............................................................................... 11
              21
                 Stark Trading v. Falconbridge Ltd.,
              22     552 F.3d 568 (7th Cir. 2009) .............................................................................. 11
              23 In re Vivendi Universal, S.A. Sec. Litig.,
              24     123 F. Supp. 3d 424 (S.D.N.Y. 2015) ......................................................... passim
              25                                                      STATUTES
              26 15 U.S.C. § 78bb(a) ................................................................................................. 23
              27
              28
                                                                                                           DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                iii                     MOTION TO EXCLUDE CLAIMS
                                                                                                    CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 5 of 31 Page ID
                                          #:37450

                   1                                                          RULES
                   2
                       Fed. R. Civ. P. 23 ..................................................................................................... 24
                   3
                       Fed. R. Civ. P. 56(a) .................................................................................................. 7
                   4
                                                       CONSTITUTIONAL PROVISIONS
                   5
                   6 U.S. CONST. amend. VII .................................................................................... 1, 7, 9
                   7                                            OTHER AUTHORITIES
                   8 1 Jonathan N. Eisenberg,
                   9    Litigating Securities Class Actions § 5.06 (2021) .............................................. 19

              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                                                  DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                                      iv                       MOTION TO EXCLUDE CLAIMS
                                                                                                           CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 6 of 31 Page ID
                                          #:37451

                   1 I.      INTRODUCTION
                   2         While the trial in this case resolved the claims of the Lead Plaintiff, Norfolk
                   3 County Council, as Administering Authority of the Norfolk Pension Fund (“Lead
                   4 Plaintiff”), as well as certain elements of the same claims as to the absent class
                   5 members, it did not resolve (nor could it) two important elements of a securities
                   6 violation that can only be determined on a claim-by-claim basis: (1) individual
                   7 reliance and (2) damages. These issues can only be evaluated now, after absent
                   8 class members have had the opportunity to make individual claims. Based on
                   9 those claims and the available evidence, there are two groups of claims for which
              10 these elements have not been satisfied that should be excluded from any judgment.
              11             First, Defendants are entitled to a short trial to determine whether the Basic
              12 presumption of reliance can be rebutted as to claims made by funds affiliated with
              13 The Capital Group Companies, Inc. (“Capital Group” and the “Capital Group
              14 Claims”). During the trial, the jury concluded that the fraud-on-the-market
              15 presumption of reliance had been established on a class-wide basis, and that the
              16 presumption was not rebutted for the Lead Plaintiff. But this presumption is
              17 rebuttable on an individual basis upon a showing that any claimant did not
              18 purchase Puma securities in reliance on the integrity of the market price. Here, the
              19 available evidence demonstrates that the Capital Group claimants were indifferent
              20 to the one misrepresentation as to which the jury found liability, and that these
              21 claimants purchased more Puma stock after the corrective information was
              22 disclosed on May 13, 2015. Because Puma has a Seventh Amendment right to
              23 present this evidence to a jury so that it may evaluate Capital Group’s individual
              24 reliance, the Court should exclude Capital Group’s claims from any judgment.
              25             Second, Defendants are entitled to summary judgment now on numerous
              26 claims as to which damages have not been established, whether because they are
              27 accompanied by insufficient documentation, would result in windfall profits, or
              28 were submitted late. These claims fall into six categories:
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    1                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 7 of 31 Page ID
                                          #:37452

                   1           • Category A. Claims missing backup information.
                   2           • Category B. Claims with supporting documents that do not identify
                   3               or do not match the claimant.
                   4           • Category C. Claims with incomplete trading records.
                   5           • Category D. Claims based on insufficient or unreliable evidence.
                   6           • Category E. Claims that would result in a windfall to the claimants.
                   7           • Category F. Claims that were submitted after the deadline.
                   8        On these claims, Defendants are entitled to judgment as a matter of law,
                   9 because Plaintiff has not come forward with facts showing that there is any
              10 genuine dispute of material fact that would need to be resolved by a jury. Celotex
              11 Corp. v. Catrett, 477 U.S. 317, 325 (1986). To the extent the Court disagrees,
              12 however, as with the Capital Group Claims, a jury trial is necessary to resolve
              13 these factual disputes. In either event, these disputed claims should not be
              14 included in any judgment.
              15 II.        PROCEDURAL BACKGROUND
              16            This is a securities class action in which Plaintiff alleges that Defendants
              17 violated Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and
              18 Securities & Exchange Commission Rule 10b-5 by making misrepresentations
              19 about Puma’s life-saving breast-cancer drug, neratinib (NERLYNX®). Plaintiff
              20 represents a class of Puma shareholders. Plaintiff was required to prove six
              21 elements to prevail: (1) a material misrepresentation, (2) scienter, (3) a connection
              22 with the purchase or sale of a security, (4) reliance, (5) damages, and (6) loss
              23 causation. See Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 341–42 (2005).
              24            To establish the element of reliance, Plaintiff was required to show that, “but
              25 for” Defendants’ misrepresentations, the class would not have purchased Puma
              26 stock. In re Daou Sys., Inc., 411 F.3d 1006, 1025 (9th Cir. 2005). Lacking direct
              27 evidence of reliance on any of the four alleged misrepresentations, at trial Plaintiff
              28 invoked the rebuttable fraud-on-the-market presumption of reliance recognized in
                                                                                       DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   2                MOTION TO EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 8 of 31 Page ID
                                          #:37453

                   1 Basic Inc. v. Levinson, 485 U.S. 224 (1988). The Basic presumption posits “that
                   2 the market price of shares traded on well-developed markets reflects all publicly
                   3 available information” and that investors who trade at the market price “do[] so in
                   4 reliance on the integrity of that price.” Id. at 246–47 (footnote omitted). However,
                   5 the presumption is rebuttable on a class-wide basis or as to any given class
                   6 member. Any showing “that severs the link between the alleged misrepresentation
                   7 and either” (1) “the price received (or paid) by” the class member, or (2) the class
                   8 member’s “decision to trade at a fair market price,” will rebut the presumption.
                   9 Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 268–69 (2014)
              10 (citations omitted).
              11             In the run up to trial, the parties recognized that the reliance element (and in
              12 particular, individual challenges to the reliance of absent class members) could not
              13 be conclusively resolved until after trial. See Final Pretrial Conf. Tr. at 10:11–17
              14 (Oct. 22, 2018), ECF No. 615 (“[T]he issues of individual reliance are dealt with
              15 after a trial . . . . So if [Defendants] have evidence of individual reliance issues,
              16 that is an issue that will be raised after a verdict.”). For that reason, in their
              17 proposed pretrial order, Defendants expressly “reserved the right to challenge the
              18 individual reliance of absent class members following any determination of
              19 liability [by the jury].” Proposed Final Pretrial Conf. Order ¶ 14 (Oct. 11, 2018),
              20 ECF No. 585-1.
              21             The parties tried the case from January 15 to January 29, 2019. On February
              22 4, 2019, the jury returned a verdict in Plaintiff’s favor with respect to only one of
              23 the four alleged misrepresentations, a statement made on a July 22, 2014
              24 conference call regarding top-line efficacy data from Puma’s successful Phase III
              25 clinical trial of neratinib, which the jury found caused shareholder losses on May
              26 13, 2015, when Puma released the two-year disease-free survival rates from the
              27 Phase III trial. Verdict Form ¶ 1 (Feb. 4, 2019), ECF No. 718 (Redacted). As to
              28 reliance, the jury found that Defendants had not rebutted the presumption of
                                                                                         DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    3                 MOTION TO EXCLUDE CLAIMS
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
         Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 9 of 31 Page ID
                                          #:37454

                   1 reliance for the Lead Plaintiff individually. Id. ¶ 5.1. The jury then awarded per-
                   2 share damages of just $4.50, a significant reduction from Lead Plaintiff’s asserted
                   3 per-share damages of $87.20. Id. ¶ 4. As the parties and the Court had agreed, the
                   4 jury was not asked to determine whether Defendants had rebutted the presumption
                   5 of reliance as to each absent class member, or relatedly, the total amount of
                   6 Defendants’ liability and aggregate damages. Nor could the jury decide those
                   7 questions—individual damages could not be calculated until the Court decided the
                   8 formula for doing so, and each class member who came forward with a claim
                   9 would need to provide sufficient documentation of their damages. Individual
              10 reliance and damages were thus reserved for post-verdict proceedings.
              11             Over the following months, the parties briefed and Judge Guilford decided
              12 various post-verdict issues. During that briefing, Lead Plaintiff took the position
              13 that Defendants should not be permitted to take any post-trial discovery, but
              14 conceded that “[t]o the extent Defendants have a basis for challenging the reliance
              15 of any Class member, they can do so.” Plfs.’ Mem. iso Mot. for Approval of
              16 Claims Admin. Proc. (June 14, 2019) ECF No. 749 at 18 (emphasis added). On
              17 September 9, 2019, Judge Guilford approved a notice to the class about the verdict,
              18 established a claims-administration schedule, awarded prejudgment interest, and
              19 determined the methodology for calculating damages. See Minute Order (Sept. 9,
              20 2019), ECF No. 778 (“Order”). The Private Securities Litigation Reform Act
              21 (“PSLRA”) limits damages to actual damages incurred, which requires that any
              22 losses suffered as a result of purchasing stock at an inflated price be offset by any
              23 gains enjoyed as a result of selling the stock at the inflated price. See, e.g., Blackie
              24 v. Barrack, 524 F.2d 891, 908–09 (9th Cir. 1975) (damages should be offset by
              25 profits recovered due to inflation attributable to the fraud). Accordingly, Judge
              26 Guilford was asked to determine the appropriate method of matching when
              27 claimants’ purchased shares were sold: either under the “last-in-first-out” (LIFO)
              28 method (in which the last shares purchased are presumed to be the first shares
                                                                                      DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  4                MOTION TO EXCLUDE CLAIMS
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 10 of 31 Page ID
                                         #:37455

                   1 sold), or the “first-in-first-out” (FIFO) method (in which the first shares purchased
                   2 are presumed to be the first shares sold). Order at 9 (ECF No. 778). Judge
                   3 Guilford agreed with Defendants that “LIFO is the more appropriate method for
                   4 matching shares sold during the class period because LIFO accounts for profits
                   5 resulting from class period sales” and “FIFO often ignores necessary offsets.” Id.
                   6         At the same time, the Court approved Plaintiff’s proposed claim form and
                   7 appointed Gilardi & Co. LLC as the claims administrator. Id. at 6. The approved
                   8 claims form provided instructions to each potential claimant regarding the
                   9 documentation that should be submitted to support a claim. ECF No. 748-1.
              10 Among other things, the form instructed claimants that:
              11     Copies of documents evidencing your transactions in Puma stock
                     should be attached to your claim. This can include trade confirmation
              12     slips or emails from your bank or stockbroker, monthly, quarterly, or
              13     annual bank or broker statements, or other documents reflecting your
                     transactions in Puma stock. If any such documents are not in your
              14     possession, please obtain a copy or equivalent documents from your
              15     bank broker because these documents will be used to process your
                     claim. Failure to provide suitable documentation could delay
              16     verification of your claim or result in rejection of your claim.
              17 Id. at 4 (emphases added). Claimants were required to submit claims by January
              18 28, 2020, and were instructed that “[t]o recover damages” claimants “must
              19 submit a valid Proof of Claim form . . . no later than [January 28, 2020],” and
              20 warned that “[l]ate filed claims will only be accepted with the approval of the
              21 Court.” Id. at 2 (emphasis in original).
              22             In February 2020, while the claims administrator was accepting claims, the
              23 case was reassigned to this Court. At the conclusion of the claims submission
              24 process, in November 2020, this Court established the process for Defendants to
              25 challenge submitted claims. Order (Nov. 27, 2020), ECF No. 817. Specifically,
              26 the Court ordered Defendants to identify by March 29, 2021, the claims
              27 Defendants do not intend to challenge (Group 1); the claims Defendants intend to
              28 challenge and the specific basis for the challenges (Group 2); and the claims
                                                                                       DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   5                MOTION TO EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 11 of 31 Page ID
                                         #:37456

                   1 Defendants contend they need additional information about in order to assess the
                   2 claims, including the specific information Defendants contend they need and why
                   3 the information already provided by the claimant and claims administrator is
                   4 insufficient (Group 3). Id. The Court further provided for a process to address any
                   5 disputed claims. See id. (“If counsel for the parties are unable to resolve disputes
                   6 regarding any challenged claims, Defendants shall file a motion to exclude the
                   7 disputed claims, including for each claim the basis for the requested exclusion.”).
                   8         Consistent with the Court’s orders, counsel for Defendants carefully
                   9 reviewed each of the claims, spending over 450 hours analyzing prior discovery,
              10 the claims themselves, and the underlying documentation submitted by each
              11 claimant. Decl. of Jordan D. Cook, (Mar. 29, 2021) ECF No. 819 ¶ 4. And on
              12 March 29, 2021, Defendants submitted a report identifying the claims falling into
              13 each of the three categories specified by the Court. Defs.’ Post-Trial Claims
              14 Submission Pursuant to ECF No. 817 (Mar. 29, 2021), ECF No. 820. Defendants
              15 did not place any claims in Group 1—unchallenged claims. Id. In Group 2—
              16 claims that are subject to challenge based on the claims submission
              17 documentation—Defendants identified approximately 1,300 claims with
              18 deficiencies. Defendants then placed all of the claims, including those identified in
              19 Group 2, within Group 3—claims as to which additional discovery was needed to
              20 assess the element of individual reliance. Id.
              21             The same day, Defendants also filed a motion for leave to amend the final
              22 pretrial order, which sought the previously contemplated post-trial discovery
              23 regarding the element of individual reliance with respect to all claims. Defs.’
              24 Notice of Mot. & Mot. for Leave to Amend the Final Pretrial Order
              25 (Mar. 29, 2021), ECF No. 818 (“Mot. for Leave to Amend”). On June 11, 2021,
              26 the Court denied this motion. Order (June 11, 2021), ECF No. 832. In so doing,
              27 the Court did not limit Defendants’ right to challenge any of the claims in Group 3
              28 based on existing discovery. Id.; see also Pl.’s Opp’n to Defs.’ Mot. for Leave to
                                                                                       DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   6                MOTION TO EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 12 of 31 Page ID
                                         #:37457

                   1 Amend the Final Pretrial Order at 7 (Apr. 26, 2021), ECF No. 825 (“Defendants
                   2 here have the opportunity to challenge validated claims made by Class members.
                   3 They can do so using any discovery they developed before the trial or based on any
                   4 of the over 500,000 pages of documents that have been . . . submitted through the
                   5 claims . . . process.”).
                   6 III.    LEGAL STANDARD
                   7         For the Court to order Defendants to pay damages to particular class
                   8 members in this case, it must first conclude that those class members have
                   9 established their entitlement to final judgment on their securities fraud claims.
              10 Here, approximately 1,350 of the absent class members are not entitled to
              11 judgment because they cannot establish either the reliance element of their claim,
              12 the damages element of their claim, or both. The claims of those absent class
              13 members must therefore be excluded from any final judgment.
              14             Defendants respectfully submit that they are entitled to a short jury trial to
              15 determine whether they can rebut the presumption of reliance with respect to
              16 claims submitted by affiliates of the Capital Group. As the Supreme Court has
              17 explained, “the judge’s function is not himself to weigh the evidence and
              18 determine the truth of the matter but to determine whether there is a genuine issue
              19 for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Indeed,
              20 Defendants have consistently asserted their Seventh Amendment right to have all
              21 elements of their liability for securities fraud to be adjudicated by a jury. See Mot.
              22 for Leave to Amend at 4–6, 8 (ECF No. 818); Defs.’ Reply in Supp. of Mot. for
              23 Leave to Amend the Final Pretrial Order at 4–6 (May 10, 2021), ECF No. 829.
              24             Defendants are entitled to summary judgment on the issues of damages as to
              25 those class members identified in Section IV.B. Summary judgment shall be
              26 granted on a claim “if the movant shows that there is no genuine dispute as to any
              27 material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
              28 Civ. P. 56(a). An issue of fact is genuine only “if the evidence is such that a
                                                                                         DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    7                 MOTION TO EXCLUDE CLAIMS
                                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 13 of 31 Page ID
                                         #:37458

                   1 reasonable jury could return a verdict for the nonmoving party.” Dalberth v. Xerox
                   2 Corp., 766 F.3d 172, 182 (2d Cir. 2014) (citation omitted). Because the claimants
                   3 that are identified in this motion cannot establish damages, the Court should grant
                   4 summary judgment in Defendants’ favor as to those claims, unless Plaintiffs can
                   5 show there is a genuine issue of material fact precluding judgment as matter of
                   6 law. Id.
                   7         If the Court concludes that summary judgment for Defendants is not
                   8 appropriate as to any of the challenged claims, it should instead direct that those
                   9 claims proceed to a short jury trial on the relevant issues.
              10 IV.         ARGUMENT
              11             A.    A Jury Should Determine Whether the Capital Group Claims
                                   Can Invoke the Basic Presumption of Reliance
              12
              13             Among other things, claimant Capital Group provides investment fund
              14 management services for specific clients (including for the Lead Plaintiff), and it
              15 also offers managed investment funds. Capital Group employs analysts and
              16 portfolio managers, who are investment professionals that identify potential
              17 investments and manage the various funds under its control. Nine of these Capital
              18 Group-managed funds purchased Puma stock during the class period and submitted
              19 claims for recovery in this case (the “Capital Group Claims”):
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                           DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   8                    MOTION TO EXCLUDE CLAIMS
                                                                                    CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 14 of 31 Page ID
                                         #:37459

                   1 Exs. M-N. It is possible that post-trial discovery would have revealed other
                   2 claimants affiliated with Capital Group, but in the absence of discovery, these are
                   3 the only apparent claimants affiliated with Capital Group based on pre-trial
                   4 discovery and publicly available information.
                   5         Capital Group did not submit any direct evidence of reliance with its claims
                   6 (e.g., evidence that anyone at Capital Group read Mr. Auerbach’s July 22, 2014
                   7 statement and relied upon it in purchasing Puma securities) and thus must rely on
                   8 the class-wide rebuttable Basic presumption of reliance to establish that element of
                   9 its claim. However, there is a genuine dispute of material fact as to whether
              10 affiliates of the Capital Group can do so.
              11             During fact discovery, the Capital Group and its affiliate Capital
              12 International Limited, which served as the investment advisor to the Lead Plaintiff,
              13 see Ex. B, produced hundreds of pages of documents, and two of its employees,
              14 Skye Drynan and Darcy Kopcho, sat for depositions. That evidence, along with
              15 the claims documentation submitted by the Capital Group, establishes that the
              16 Capital Group claimants did not rely on the integrity of the market price in trading
              17 Puma securities. Rather, the Capital Group employed analysts who based their
              18 investment decisions on specialized research into Puma and discussions with
              19 company insiders. The record further establishes that Capital Group would have
              20 purchased Puma stock even if they had known the true disease-free survival rates,
              21 and made several purchases after the actual disease-free survival rates were
              22 revealed to the market on May 14, 2015.
              23             Therefore, there is a factual dispute as to whether the presumption of
              24 reliance required to support a valid claim has been rebutted, and the issue should
              25 be submitted to a jury. U.S. CONST. amend. VII (“In suits at common law, where
              26 the value in controversy shall exceed twenty dollars, the right of trial by jury shall
              27 be preserved[.]”); see also Anderson, 477 U.S. at 249; Pacific Packaging
              28 Concepts, Inc. v. Nutrisystem, Inc., 2021 WL 3511200, at *2 (C.D. Cal. Aug. 10,
                                                                                       DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   9                MOTION TO EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 15 of 31 Page ID
                                         #:37460

                   1 2021) (holding that where “evidence demonstrates there are numerous genuine
                   2 disputes of material fact . . . These are factual issues for a jury.”). Defendants
                   3 anticipate that any such jury trial would not require more than two days of jury
                   4 time. If, however, the Court determines that a short trial is not appropriate,
                   5 Defendants submit that they are entitled to summary judgment on these issues.
                   6               1.     Courts Have Recognized Several Ways in Which
                                          Defendants Can Rebut the Presumption of Reliance
                   7
                   8         In Basic, Inc. v. Levinson, the Supreme Court recognized that, under certain
                   9 circumstances, a plaintiff is entitled to a rebuttable presumption (the “fraud-on-the-
              10 market theory”) of reliance. 485 U.S. at 247. Fundamental to the Court’s holding
              11 was its conclusion that purchasers of a stock “generally” assume that the market
              12 price reflects the true value of the company as established through publicly
              13 available information. See id. at 244, 247. But the Court’s adoption of the
              14 presumption was also driven by “practical” considerations, including its concern
              15 that “[r]equiring proof of individualized reliance from each member of the
              16 proposed plaintiff class effectively would have prevented [plaintiffs] from
              17 proceeding with a class action, since individual issues then would have
              18 overwhelmed common ones.” Id. at 242.
              19             Nevertheless, the Court stressed that “reliance is an element of a Rule 10b-5
              20 cause of action,” and that the presumption is rebuttable: “Any showing that severs
              21 the link between the alleged misrepresentation and either the price received (or
              22 paid) by the plaintiff, or his decision to trade at a fair market price, will be
              23 sufficient to rebut the presumption of reliance.” Id. at 243, 248 (emphasis added);
              24 see also Halliburton, 573 U.S. at 269–70; id. at 295 (Thomas, J., concurring in the
              25 judgment) (“[B]y its own terms, Basic entitles defendants to ask each class
              26 member whether he traded in reliance on the integrity of the market price.”).
              27 Courts have recognized two ways to rebut the presumption of reliance that are
              28 especially relevant here.
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   10                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 16 of 31 Page ID
                                         #:37461

                   1         First, a defendant may rebut the presumption by showing that a plaintiff
                   2 would have purchased the stock even if the plaintiff had known of the fraud, or by
                   3 showing that a plaintiff purchased stock despite knowing the truth about the fraud.
                   4 See Basic, 485 U.S. at 248–49; see also Stark Trading v. Falconbridge Ltd., 552
                   5 F.3d 568, 572 (7th Cir. 2009) (affirming dismissal of Section 10b-5 claim where
                   6 plaintiffs “knew better” than to rely on allegedly fraudulent statements); Fine v.
                   7 American Solar King Corp., 919 F.2d 290, 299 (5th Cir. 1990) (“The presumption
                   8 of reliance can be rebutted by showing . . . that the Plaintiffs would have purchased
                   9 the stock at the same price had they known the information that was not disclosed”
              10 or “that the Plaintiffs actually knew the information that was not disclosed to the
              11 market.”). For instance, evidence that a plaintiff increased his holdings in the
              12 stock after disclosure of the alleged fraud can demonstrate that the plaintiff “would
              13 have made—and in fact did—purchase stock regardless of the fraudulent
              14 omission.” In re Safeguard Scis., 216 F.R.D. 577, 582 (E.D. Pa. 2003); see also
              15 GAMCO Invs., Inc. v. Vivendi, S.A., 917 F. Supp. 2d 246, 261-62 (S.D.N.Y. 2013)
              16 (denying plaintiff’s motion for summary judgment on reliance because its post-
              17 disclosure purchases created a genuine dispute as to its non-reliance). Along the
              18 same lines, the presumption may be rebutted by showing that a plaintiff was a
              19 “sophisticated institutional investor whose own specialized knowledge and
              20 advanced research rendered it completely indifferent to the fraud.” In re Vivendi
              21 Universal, S.A. Sec. Litig., 123 F. Supp. 3d 424, 438 (S.D.N.Y. 2015).
              22             Second, a defendant may rebut the presumption of reliance by showing that a
              23 plaintiff “did not rely on the integrity of the market price in trading [the] stock.”
              24 Halliburton, 573 U.S. at 276; see also Semerenko v. Cendant Corp., 223 F.3d 165,
              25 179 (3d Cir. 2000). Basic posits that “[a]n investor who buys or sells stock at the
              26 price set by the market does so in reliance on the integrity of that price.” 485 U.S.
              27 at 247. Accordingly, if a defendant shows that this assumption is not true for a
              28 given plaintiff, the basis for the fraud-on-the-market theory disappears and the
                                                                                       DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  11                MOTION TO EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 17 of 31 Page ID
                                         #:37462

                   1 presumption is rebutted. Courts recognize a number of ways to do this. For
                   2 example, an investor who “relie[s] on his own careful assessments of [the
                   3 Company], drawing largely from his familiarity with the company’s assets and
                   4 tapping into resources unavailable to the average investor,” cannot rely on the
                   5 Basic presumption. Vivendi, 123 F. Supp. 3d at 436; see also Gianukos v. Loeb
                   6 Rhoades & Co., Inc., 822 F.2d 648, 655 (7th Cir. 1987) (presumption rebutted
                   7 where plaintiff relied on “‘inside information’ and not on the integrity of the
                   8 market”); Kline v. Wolf, 702 F.2d 400, 403 (2d Cir. 1983) (presumption would be
                   9 rebutted by showing “that plaintiffs did not significantly rely on the integrity of the
              10 market”). The available evidence in this case establishes that both of these bases
              11 for rebutting the presumption of reliance exist as to the Capital Group.
              12                   2.     The Evidence Is Sufficient to Rebut the Presumption of
                                          Reliance on the Capital Group Claims
              13
              14                          a.     The Capital Group Claimants Would Have Bought
                                                 Puma Stock Even If They Had Known the True
              15                                 Disease-Free Survival Rates
              16             The evidence demonstrates that the Capital Group claimants were indifferent
              17 to the fraud. For example, on May 14, 2015—one day after the true disease-free
              18 survival rates were disclosed—Capital Group research analyst Skye Drynan
              19 published a post titled “Puma: The house is NOT ON FIRE -- BUY” on Capital’s
              20 internal Capital Connect system. See Ex. C; Ex. D (“Drynan Tr.”) at 129-30. Ms.
              21 Drynan was the Capital Group analyst responsible for investing in U.S.
              22 biopharmaceutical companies—including Puma—during the relevant 2015 time
              23 period. Drynan Tr. at 13:1-8. Ms. Drynan’s post discusses the true disease-free
              24 survival rates and concludes that they do not affect her bottom-line view:
              25 “Neratinib is an [FDA] approvable drug that improves DFS for HER2+ [breast-
              26 cancer] patients in year 2 of treatment” and “is an attractive asset on a stand-alone
              27 and an M&A target basis.” Ex. C at CII-00391. This post has a comment by a
              28 Capital trader (see Drynan Tr. at 63:6-8), which summarizes commentary from
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   12                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
           Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 18 of 31 Page ID
                                            #:37463

                       1 four major institutional brokers-three of which reiterate a "buy" recommendation
                       2 for Puma's stock, and one of which recommends holding (with a caveat that this
                       3 broker "Believes Initial Reaction May Be Overdone"). Ex.Cat CII-00391-92.
                       4        Similarly, on June 2, 2015-a day after more details about the Phase III trial
                       5 for neratinib were presented to the American Society of Clinical Oncology-Ms.
                       6 Drynan participated in an internal Capital conference call where she reiterated her
                       7 view that Puma presented a "strong buying opportunity." Ex. E. The summary
                       8 bullet points of this call do not even mention the DFS rates. Crucially, according
                       9 to Darcy Kopcho, "all of the portfolio managers" had access to Ms. Drynan's
                  10 research. Ex. F ("Kopcho Tr.") at 57:25-58:5.
                  11            Thus, internal Capital research analysts and decision-makers were wholly
                  12 unfazed by the true disease-free survival rates, and recommended buying Puma's
                  13 stock regardless of the true disease-free survival rates. Other evidence is consistent
                  14 with this conclusion. In a May 21-23, 2015 email exchange, Ms. Drynan and
                  15 "another investment analyst in another Capital division," Drynan Tr. at 52:21-23,
                  16 offered Puma's CEO encouragement and advice. See Ex. G. This friendly
                  17 exchange with an individual accused of fraud in this case confirms the true disease-
                  18 free survival rates were not some earthshattering revelation that undermined the
                  19 basis for Capital's purchases in Puma stock.
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LATHAM&WATKINS«•                                                                          DEFS. ' MEM. OF LAW ISO
  ATTOR.NEYS A T LAW
   ORAHGE COUNTY                                                   13                MOTION TO EXCLUDE CLAIMS
                                                                                   CASE NO. 8: 15-CV-00865-DOC-SHK
            Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 19 of 31 Page ID
                                             #:37464

                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                   10             This conclusion is bolstered by evidence that Capital Group was a
                   11 "sophisticated institutional investor whose own specialized knowledge and
                   12 advanced research rendered it completely indifferent to the fraud."' Vivendi, 123
                   13       F. Supp. 3d at 438. For example, Ms. Drynan's research of potential investments
                   14 was not limited to public sources, but instead included independent research
                   15       through multiple avenues. Drynan Tr. at 14:10-15. Her research methods included
                   16 "doing doctor surveys, ... going to medical meetings, [and] talking to the
                   17 company you may or may not be interested in buying, along with the competition."
                   18 Id. at 14:16-19. Ms. Drynan considered it critical to speak with company
                   19 management because "they are the people who are making the decisions on how to
                   20 allocate resources for developing the drugs." Id. at 20:4-11. Ms. Drynan would
                   21       often visit the relevant company's research facility or lab. See Kopcho Tr. 32:21-
                   22 22. A significant focus of all of this research was to assess the probability that a
                   23       company's drug would be approved by the U.S. Food & Drug Administration
                   24       ("FDA"). Drynan Tr. 20:15-22. Indeed, she and others at Capital Group would
                   25       even retain biostatistician consultants to help evaluate this critical question,
                   26 including by looking at whether data "had been cut incorrectly, or if they thought
                   27 that it had been done correctly." Id. at 21:7-10.
                   28
LATHAM &WATKINS«•                                                                              DEFS. ' MEM. OF LAW ISO
   ATTOR.NEYS A T LAW
    ORAHGE COUNTY                                                       14                MOTION TO EXCLUDE CLAIMS
                                                                                        CASE NO. 8: 15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 20 of 31 Page ID
                                         #:37465

                   1         Ms. Drynan’s research on any particular biotechnology company was then
                   2 shared with others within Capital Group, including portfolio managers for multiple
                   3 funds. One way Ms. Drynan’s research was communicated was through research
                   4 reports that were published internally and available to all Capital Group portfolio
                   5 managers. Id. at 45:11-17. Darcy Kopcho, one of Capital Group’s Portfolio
                   6 Managers, testified that Ms. Drynan also presented the results of her research
                   7 during meetings of Capital Group portfolio managers. Kopcho Tr. at 26:12-21.
                   8 And according to Ms. Kopcho, portfolio managers such as herself would rely on
                   9 Ms. Drynan’s research in deciding which biotechnology companies to invest in.
              10 Id. at 30:12-20.
              11             These same general practices were applied to Capital Group investments in
              12 Puma stock. Ms. Drynan explained that she recommended purchasing Puma stock
              13 both during and after the class period, based on her own, independent research
              14 which included direct discussions with Puma’s management team. Indeed, Ms.
              15 Drynan communicated regularly with Alan Auerbach, Puma’s CEO, regarding her
              16 research and investment thesis for Puma. Drynan Tr. at 36:5-8. For example, just
              17 days after the July 22, 2014 release of the ExteNET trial results, Ms. Drynan
              18 attended a meeting with Mr. Auerbach during which he provided details regarding
              19 neratinib’s safety profile and its efficacy when compared to potential competitors.
              20 Ex. H. Ms. Drynan met with Mr. Auerbach again on October 8, 2014, this time
              21 accompanied by Craig Gordon, another Capital Group employee. Ex. I. The
              22 meeting focused on the timing of the presentation of full clinical trial data, as well
              23 as other questions regarding the drug’s safety and efficacy profile. See id. After
              24 the meeting, Mr. Auerbach provided the Capital Group team with additional
              25 information, prompted by that day’s discussions. Ex. J.
              26             Based in part on her discussions with Puma’s management team, and her
              27 familiarity with Mr. Auerbach and his track record of success, Ms. Drynan’s
              28 research reports reflected her recommendation to purchase Puma stock. In a
                                                                                      DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  15               MOTION TO EXCLUDE CLAIMS
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 21 of 31 Page ID
                                         #:37466

                   1 September 2014 research note that was made available to all Capital Group
                   2 portfolio managers, Ms. Drynan advised that purchasing Puma stock would be an
                   3 “investment in the people” at Puma. Ex. K at CII-00441. Indeed, in that research
                   4 note, Ms. Drynan indicated that the value proposition for Puma did not depend on
                   5 any particular metric, but included the very real possibility that Mr. Auerbach
                   6 would do what he had previously done which is sell the company to a larger
                   7 company—at a premium. Id. at CII-00439 (“Alan’s dream scenario is to be given
                   8 a shovel & allowed to dig in big pharma’s graveyard again. He wants to do the
                   9 same thing after he sells Puma. He is a company builder.”) (emphasis added).
              10 And in a January 2015 research report, Ms. Drynan reiterated her recommendation
              11 that Capital Group funds buy Puma stock, based again on her impressions of Mr.
              12 Auerbach. Ex. L at CII-00395 (stating that Mr. Auerbach is “shrewd & a
              13 workaholic,” and a “proven moneymaker” who “understands how to use capital
              14 wisely”). All of this evidence demonstrates that there is at minimum a factual
              15 dispute as to whether the presumption of reliance required to support a valid claim
              16 has been rebutted, and the issue should be submitted to a jury.
              17                         b.     The Capital Group Claimants Did Not Rely on the
                                                Integrity of the Market When Buying Puma Stock
              18
              19            There is also a genuine dispute of fact as to whether the Capital Group
              20 Claimants actually relied on the integrity of the market price in trading Puma
              21 stock. Capital Group funds made investment decisions based on the independent
              22 research of its specialized research analysts. Kopcho Tr. at 30:12-20. Individual
              23 fund portfolio managers relied on that work, and may also have conducted
              24 additional independent research. Id. This research included extensive
              25 investigation regarding a company’s management team, its facilities, its prospects
              26 for success, including in some cases private discussions with insiders and input
              27 from independent experts. Drynan Tr. at 13:24-14:19, 17:23-18:10, 20:15-22,
              28 34:11-35:19, 36:5-8. This type of extensive review of an investment is the
                                                                                      DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                 16                MOTION TO EXCLUDE CLAIMS
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 22 of 31 Page ID
                                         #:37467

                   1 opposite of blind reliance on the integrity of the market price to reflect the value of
                   2 the stock. Rather, Capital Group’s research—like that of many other large
                   3 investment funds—is designed to assess whether a company’s stock is
                   4 undervalued, or for some other reason represents a future growth opportunity that
                   5 is not reflected in the market price. And that means Capital Group did not
                   6 “significantly rely on the integrity of the market.” Kline, 702 F.2d at 403.
                   7         As the facts discussed above reflect, Ms. Drynan conducted her own
                   8 independent research and financial modeling of Puma, based on detailed analysis
                   9 of medical journals, industry conferences, medical meetings, and other non-price
              10 factors. See Drynan Tr. at 13:24-14:19, 17:23-18:10, 20:15-22. That research was
              11 based in substantial part on the special access she had to Puma’s management,
              12 including the many discussions she had with Mr. Auerbach. Id. at 34:11-35:19,
              13 36:5-8; Ex. H; Ex. I; Ex. J. Reliance on these types of “resources unavailable to
              14 the average investor[]” is exactly the type of information that suffices to rebut the
              15 presumption of reliance—because it suggests the plaintiff did not rely on the
              16 integrity of the market price. See Vivendi, 123 F. Supp. 3d at 436.
              17             The court in Vivendi confronted a very similar situation. See id. There, the
              18 court held that an individual class member investment firm could not “survive an
              19 individualized rebuttal.” Id. In reaching that conclusion, the court noted that
              20 “[t]he market price of [the subject security] was not important to [the fund’s
              21 investment analyst’s] calculation of their intrinsic value.” Id. “Instead, he relied
              22 on his own careful assessments of Vivendi’s assets and liquidity position, drawing
              23 largely from his familiarity with the company’s assets and tapping into resources
              24 unavailable to the average investor.” Id. The Court noted that “[e]ven had [the
              25 analyst] known about the fraud, it would not have mattered to him: he said that he
              26 . . . was not misled about Vivendi’s debt.” Id. And finally, the court noted that the
              27 analyst “did not view any of the [] corrective disclosures as ‘correcting’ any
              28 misunderstanding he had” since his firm “did not even start investing in Vivendi
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   17                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 23 of 31 Page ID
                                         #:37468

                   1 until after the fourth (of nine) corrective disclosure was disseminated to the
                   2 market.” Id.
                   3         Here, Ms. Drynan’s investment thesis—and the basis for her
                   4 recommendation to Capital Group portfolio managers to purchase Puma stock—
                   5 was not based on the specific disease-free survival rates that were disclosed on
                   6 May 13, 2015. Rather, her investment recommendation was principally motivated
                   7 by her assessment that neratinib would receive FDA approval and that Puma was
                   8 an attractive candidate for acquisition. See, e.g., id. She also testified that she had
                   9 not been misled into investing in Puma by Mr. Auerbach’s statements about the
              10 disease-free survival rates (or anything else). Drynan Tr. at 38:23-39:12 (“Q: Do
              11 you believe he ever misled you in any way? A: I do not believe he ever misled me
              12 in any way. Q: Do you believe that he defrauded you in any way? A: No.”); see
              13 also Vivendi, 123 F. Supp. 3d at 436 (noting the analyst’s view that he was not
              14 misled).
              15             Confirming that Ms. Drynan’s recommendation to purchase Puma stock was
              16 not based on the disease-free survival rates, after that information was released on
              17 May 13, 2015, she recommended that Capital Group increase its position in Puma.
              18 Drynan Tr. at 171:1-20. And the evidence confirms that Capital Group, in fact, did
              19 so. In an email to Puma’s CEO on May 21-23, 2015, Ms. Drynan told him that she
              20 “believe[s] in” Puma’s CEO, and that Capital “added on the weakness.” Ex. G at
              21 PUMA00040172. As she explained at her deposition, “[t]he stock was down, and
              22 we bought it.” Drynan Tr. at 136:20-25. Her specific reasoning for this was that
              23 she believed that the stock was undervalued. See id. at 171, 141, 133. This is
              24 exactly the kind of evidence the Vivendi court found sufficient to rebut the
              25 presumption of reliance. Vivendi, 123 F. Supp. 3d at 436.
              26
              27
              28
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   18                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 24 of 31 Page ID
                                         #:37469

                   1         B.    Deficient, Windfall, and Late Claims Should Be Excluded From
                                   Any Final Judgment
                   2
                   3         An additional group of claims should be excluded from any judgment in this
                   4 case because they are defective and cannot establish damages. The Court should
                   5 enter summary judgment in favor of Defendants as to those claims. A plaintiff
                   6 seeking to recover for his losses in a securities class action cannot simply assert his
                   7 entitlement to recover, but rather must present sufficient information showing that
                   8 he is entitled to damages. See, e.g., Harmsen v. Smith, 693 F.2d 932, 945 (9th Cir.
                   9 1982) (damages alleged in a securities action are “recoverable only to the extent
              10 they can be shown”); see also Pelletier v. Stuart-James Co., Inc., 863 F.2d 1550,
              11 1558 (11th Cir. 1989) (“A plaintiff has the burden of proving every element of his
              12 Rule 10b-5 anti-fraud action, including damages.”); Feldman v. Pioneer
              13 Petroleum, Inc., 813 F.2d 296, 302 (10th Cir. 1987) (same). “In a class action
              14 setting, the need for individual proof of damages is not eliminated. Thus, an
              15 individual claiming damages must establish the amount of their actual damages
              16 through a proof-of-claim process.” 1 Jonathan N. Eisenberg, Litigating Securities
              17 Class Actions § 5.06 (2021) (emphasis added); see also Lyngaas v. Curaden AG,
              18 436 F. Supp. 3d 1019, 1023 (E.D. Mich. 2020) (class actions require
              19 “determinations regarding individual class members’ entitlement to damages”).
              20 This burden is not satisfied if “speculation or conjecture” is required to determine
              21 the proper amount of a claim or actual damages. Feldman, 813 F.2d at 301.
              22             Several claimants have not satisfied this obligation to establish their
              23 damages. As discussed below, these claims should be excluded because (1) they
              24 lack sufficient (or any) documentation, (2) the claimant enjoyed windfall profits as
              25 a result of the claimed fraud, or (3) the claims were submitted after the deadline.
              26 Each of the claims discussed in these categories should be excluded from any final
              27 judgment because defendants are entitled to summary judgment with respect to any
              28 claimant who “fails to make a showing sufficient to establish the existence of an
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   19                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 25 of 31 Page ID
                                         #:37470

                   1 element essential to that party’s case[.]” Celotex, 477 U.S. at 322. Defendants
                   2 have concurrently submitted Exhibits 1-127, which constitute the defective
                   3 information submitted in connection with each of the claims submitted here.
                   4 Defendants are entitled to summary judgment with respect to each of those claims.
                   5 To the extent that the Court feels further analysis is required, Defendants would
                   6 support the appointment of a Special Master to analyze the issues discussed below.
                   7 See, e.g., In re Currency Conversion Fee Antitrust Litig., 2009 WL 10695357, at
                   8 *13 (S.D.N.Y. Oct. 22, 2009) (detailing participation of special master in similar
                   9 proceedings).
              10                   1.    Claims With Insufficient Evidence Should Be Rejected
              11            Category A. The claims in this category lack any backup documentation
              12 whatsoever. There are a total of 1,237 claims in this category, as reflected in
              13 Appendix A at Rows 5-1241. See Appendix A.
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23                                                                    Similar defects are
              24 present with respect to the other claims presented in Category A, with the specific
              25 shortcomings detailed in Appendix A. Such unsubstantiated assertions do not
              26 satisfy the claimant’s burden to establish damages. See, e.g., In re LIBOR-Based
              27 Fin. Instruments Antitrust Litig., 299 F. Supp. 3d 430, 510, 544 (S.D.N.Y. 2018)
              28 (uniform and reliable source of trading records was required to prove damages).
                                                                                      DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                 20                MOTION TO EXCLUDE CLAIMS
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 26 of 31 Page ID
                                         #:37471

                   1         Category B. Claims in this category were accompanied by documentation
                   2 that is missing key information necessary to determine whether the documentation
                   3 actually pertains to the claim in question. There are a total of forty-three claims in
                   4 this category, as reflected in Appendix A at Rows 1243-1285. See Appendix A.
                   5
                   6
                   7
                   8
                   9
              10
              11                                                                               The claims
              12 submitted by the other claimants in this category suffer from similar defects, all of
              13 which are described in detail in Appendix A. Defendants should not be obligated
              14 to pay damages on these claims when connecting them to the trading records
              15 provided would require “speculation or conjecture.” See Feldman, 813 F.2d at 301
              16 (requiring a plaintiff to provide “an intelligent means in determining an appropriate
              17 damages award without speculation or conjecture”).
              18             Category C. The claims in this category are accompanied by incomplete
              19 documentation. There are a total of thirteen claims in this category, as reflected in
              20 Appendix A at Rows 1287-1299. See Appendix A.
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   21                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 27 of 31 Page ID
                                         #:37472

                   1
                   2
                   3                                                 Without complete and accurate
                   4 trading records, it is impossible to verify the actual damages purportedly suffered
                   5 by these claimants. C.f. Harmsen, 693 F.2d at 945 (damages are “recoverable only
                   6 to the extent they can be shown”).
                   7         Category D. The clams in this category are deficient because the claims are
                   8 based on insufficient or unreliable documentation. Indeed, in most instances the
                   9 supporting documentation consists of spreadsheets or other documents generated
              10 for litigation as opposed to the claimants’ actual trading records. There are a total
              11 of twenty-four claims in this category, as reflected in Appendix A at Rows 1301-
              12 1324. See Appendix A
              13
              14
              15
              16
              17
              18
              19
              20               These bare assertions, completely untethered from any reliable source of
              21 information as to the claimant’s supposed damages cannot suffice to establish
              22 damages. C.f. Harmsen, 693 F.2d at 945.
              23                   2.     Claims That Result in Windfalls for Class Members Should
                                          Be Rejected
              24
              25             Defendants have identified several claims that, if allowed, would result in an
              26 impermissible windfall to each of these claimants. There are a total of twelve
              27 claims in this category, as reflected in Appendix A at Rows 1326-1337,
              28
                                                                                       DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  22                MOTION TO EXCLUDE CLAIMS
                                                                                CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 28 of 31 Page ID
                                         #:37473

                   1                                                     Appendix A. Each should be
                   2 rejected.
                   3         As explained above, when this Court established the claims process, it
                   4 agreed with Defendants that LIFO is the more appropriate method for calculating
                   5 damages, because it accounts for profits resulting from class period sales of shares
                   6 purchased outside the class period, and therefore avoids any claimant receiving an
                   7 improper windfall. Order at 9 (ECF No. 778). The Court’s decision
                   8 acknowledged that the PSLRA’s limitation on recovery to “actual damages”
                   9 requires that losses suffered as a result of purchasing stock at an inflated price must
              10 be reduced, or “offset,” by any gains enjoyed as a result of selling the stock at the
              11 inflated price. Id.; see also 15 U.S.C. § 78bb(a); Dura Pharms., 544 U.S. at 345
              12 (securities-law statutes serve “not to provide investors with broad insurance against
              13 market losses, but to protect them against those economic losses that
              14 misrepresentations actually cause”); Blackie, 524 F.2d at 908–09 (damages should
              15 be offset by profits recovered due to inflation attributable to the fraud); Jaffe
              16 Pension Plan v. Household Int’l, Inc., 756 F. Supp. 2d 928, 935–36 (N.D. Ill.
              17 2010) (“out-of-pocket damages are limited to actual damages such that Plaintiff’s
              18 losses must be netted against any of their profits attributable to the same fraud”).
              19 While the Court did not specify how the claims administrator was to apply LIFO
              20 where a claimant’s total sales exceeded purchases made during the relevant time
              21 period, or when a claimant sold shares during the class period that had been
              22 purchased before the class period, the law is clear that a claimant should not be
              23 allowed to recover damages when it has not actually incurred any losses.
              24             Here, there were several claims submitted that reflect gains, not losses, as a
              25 result of the share price inflation during the class period.
              26
              27
              28
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   23                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 29 of 31 Page ID
                                         #:37474

                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8
                   9
              10
              11                                           The same is true of the other claims
              12 identified in Category E, all of which should be excluded from judgment.
              13         To ignore these gains without offsetting them against damages for class
              14 period purchases would overstate a class member’s actual economic harm resulting
              15 from the alleged fraud. See Wong, Purchase-Sale Matching in Securities Litigation
              16 9, n.17 (recognizing that damages “should be offset by gains, even if these gains
              17 were from sales of shares purchased prior to the class period” “irrespective of the
              18 inventory method used to match sales to purchases”). Neither the Securities
              19 Exchange Act nor anything in Federal Rule of Civil Procedure 23, allows for an
              20 award of damages to an absent class member who sustained no actual loss, merely
              21 because other investors established a Section 10(b) violation and did sustain actual
              22 losses. Accordingly, courts routinely apply offsets to remove windfall profits. See
              23 Jaffe, 756 F. Supp. 2d at 935–36 (reducing damages “for shares purchased before
              24 the class period and sold during the Damages Period” by “any gain obtained or loss
              25 avoided because of artificial inflation at the time of the sale”); see also Arensen v.
              26 Broadcom Corp., 2004 WL 3253646, at *2 (C.D. Cal. Dec. 6, 2004) (holding that a
              27 proper damages calculation under the PSLRA must “take all the inflation losses
              28 resulting from all purchases at the inflated price and reduce this amount by all the
                                                                                    DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                               24                MOTION TO EXCLUDE CLAIMS
                                                                             CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 30 of 31 Page ID
                                         #:37475

                   1 inflation gain resulting from all sales at the inflated price.”); Abrahamson v.
                   2 Fleschner, 568 F.2d 862, 878 (2d Cir. 1977) (explaining that it is improper to
                   3 permit a plaintiff to “recover for losses, but [to] ignore his profits, where both
                   4 result from a single wrong”). This Court should do the same.
                   5               3.     Late Claims Should Not Be Permitted
                   6         Finally, several claimants submitted claims after the deadline established by
                   7 this Court. There are a total of twelve claims in this category, as reflected in
                   8 Appendix A at Rows 1339-1350. See Appendix A.
                   9                            The Court should exercise its discretion to exclude these
              10 late claims because the Court set a clear deadline by which claims were to be
              11 submitted, claimants were provided ample time to submit claims, and Defendants
              12 would be prejudiced by allowing late claims. See In re Currency Conversion, 2009
              13 WL 10695357, at *13 (“The determination whether to allow the participation of
              14 late claimants in a class action settlement is essentially an equitable decision within
              15 the discretion of the court. The Special Master recommends that the late claims be
              16 denied. Given the length of time—sixteen months—that claimants were given to
              17 submit claims and the lengthy claims approval and appeal process, allowing the
              18 substantial number and dollar amount of late claims would be prejudicial.”).
              19 V.          CONCLUSION
              20             For the foregoing reasons, Defendants respectfully request that the Court
              21 exclude the Capital Group Claims and the claims listed on Appendix A from any
              22 final judgment. Defendants are entitled to a jury trial to determine whether they
              23 can rebut the presumption of reliance as to claims filed by affiliates of Capital
              24 Group. And Defendants are entitled to summary judgment as those claims listed
              25 on Appendix A. If this Court disagrees, Defendants respectfully request that the
              26 Court order a trial on any claims as to which it concludes there are genuine
              27 disputes of material fact.
              28
                                                                                        DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   25                MOTION TO EXCLUDE CLAIMS
                                                                                 CASE NO. 8:15-CV-00865-DOC-SHK
        Case 8:15-cv-00865-DOC-SHK Document 843-1 Filed 08/16/21 Page 31 of 31 Page ID
                                         #:37476

                   1 Dated: August 16, 2021         Respectfully submitted,
                   2                                LATHAM & WATKINS LLP
                   3
                                                    By /s/ Michele D. Johnson
                   4
                   5                                     Michele D. Johnson
                                                         Andrew B. Clubok
                   6                                     Colleen C. Smith
                   7                                     Sarah A. Tomkowiak
                                                         Kristin N. Murphy
                   8
                   9                                Attorneys for Defendants Puma
                                                    Biotechnology, Inc. & Alan H. Auerbach
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                         DEFS.’ MEM. OF LAW ISO
ATTORNEYS AT LAW
 ORANGE COUNTY                                      26              MOTION TO EXCLUDE CLAIMS
                                                                  CASE NO. 8:15-CV-00865-DOC-SHK
